SHORTESS, Judge,
concurring.
The remedy this court grants, dissolution of the contract, is an extreme one. “ ‘The remedy of contract dissolution is not to be regarded as a convenient way for a party to unburden himself of the contract.’ ” Waseco Chemical & Supply Co. v. Bayou State Oil Corporation, 371 So.2d 305, 308 (La.App. 2nd Cir.1979), quoting 7 S. Litvinoff, Louisiana Civil Law Treatise, Obligations, Book 2, § 270 (1975). Nonetheless, considering the extent and gravity of defendant’s failure to perform and whether that failure would have deterred plaintiff from entering the contract, had she foreseen it, the result is justifiable. Waseco Chemical, 371 So.2d at 309, 310.
Plaintiff purchased a downstairs condominium and, therefore, unlike the buyer of a single-family house, had to rely on the owner of the unit above to keep her condominium safe from the elements. The evidence clearly demonstrates that plaintiff suffered water damage on several occasions caused by the incomplete unit above her own. And, she testified that had she known she would have these problems, she would not have bought the condominium. Because of the facts unique to this plaintiff’s situation, I concur with the majority opinion.
I respectfully concur.